Appeal from a judgment of the Monroe County Court (Dennis F. Bender, J.), rendered December 20, 2000. The judgment convicted defendant, upon her plea of guilty, of forgery in the second degree and criminal possession of a forged instrument in the second degree (four counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Same memorandum as in People v Zelter ([appeal No. 1] 6 AD3d 1103 [2004]). Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Lawton, JJ.